Citation Nr: 1208573	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO. 04-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a low back disorder, to include as secondary to a service-connected left knee disability. 

5. Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected left knee disability and a low back disorder.  

6. Entitlement to service connection for a bilateral hip disorder, to include as secondary to a service-connected left knee disability. 


7. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected left knee disability. 
  
8. Entitlement to an increased disability rating greater than 10 percent for left knee instability. 

9. Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.29 based on hospitalization for an April 24, 2002 bunionectomy.

10. Entitlement to a temporary total disability rating pursuant to 38 C.F.R. § 4.30 due to convalescence following an April 24, 2002 bunionectomy. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1971 to July 1972.      

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from March 2002, September 2002, and January 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas and St. Louis, Missouri. The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in St. Louis, Missouri. That office forwarded his appeal to the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO previously characterized the right knee disorder issue on appeal as the Veteran's petition to reopen a previously denied claim by the submission of new and material evidence. The Veteran filed his original claim of service connection for a right knee disorder in November 2001. The RO denied his service connection claim in a March 2002 rating decision. The RO again denied his service connection claim in a latter January 2005 rating decision. 

However, the March 2002 rating decision was nonfinal since the RO continued to receive additional VA medical evidence and lay evidence pertinent to the right knee claim within one year of this decision. See e.g., June 2002 VA joint examination; January 2003 secondary service connection "claim" from the Veteran. When new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b) (2011). Any interim submissions before finality attached for the March 2002 rating decision must be considered by VA as part of the pending appeal for the original November 2001 service connection claim. See Bond v. Shinseki, 659 F.3d 1362, 1366-68 (2011); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet.App. 307, 316 (2006); Muehl v. West, 13 Vet.App. 159, 161-62 (1999). 

The March 2002 rating decision is therefore nonfinal and currently on appeal, stemming from the Veteran's original November 2001 service connection claim for a right knee disorder. 

This case was first before the Board in August 2005, when the Board remanded the new and material evidence and service connections issues for further development. In that same decision, the Board denied the increased rating and temporary total rating issues. The Veteran appealed the Board's decision to deny the increased rating and temporary total rating issues to the United States Court of Appeals for Veterans Claims (Court).

In a February 2008 Memorandum Decision, the Court vacated the Board's decision as to the increased rating and temporary total rating issues and remanded the appeal. 

This case was again before the Board in April 2009, when the Board remanded the increased rating and temporary total rating issues for further development. In that same decision, the Board denied the new and material evidence and service connections issues. The Veteran appealed the Board's decision to the Court as to the new and material evidence and service connections issues. The Veteran did not contest the portion of the Board's decision that denied service connection for left hand and flat feet disorders. 

In a June 2011 Memorandum Decision, the Court vacated the Board's decision as to the new and material evidence and service connections issues and remanded the appeal. Specifically, the Court held that the Board failed to consider competent lay statements from the Veteran and failed to properly consider whether VA examinations as to etiology were warranted by the evidence of record. 

Upon return from the Court, the Board sent a letter to the Veteran and his attorney in September 2011 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the Agency of Original Jurisdiction (AOJ) to consider the evidence or whether he waived this right. See generally 38 C.F.R. § 1304 (2011). In response, in December 2011, the Veteran and his attorney submitted additional argument and medical treatise evidence with a waiver of AOJ consideration. The case has now returned to the Board and is ready for further consideration. 

The Board is reopening the bilateral hearing loss and low back disorder claims on the basis of new and material evidence. However, to comply with due process requirements, the underlying service connection issues, increased rating issue, and temporary total rating issues and are addressed in the REMAND portion of the decision below and are REMANDED to RO in St. Louis, Missouri.



FINDINGS OF FACT

1. The RO denied service connection for defective hearing and a low back disorder in a May 1973 rating decision. Although notified of the denial, the Veteran did not initiate an appeal. 

2. Evidence received since the May 1973 rating decision is new and raises a reasonable possibility of substantiating the defective hearing and low back disorder claims.


CONCLUSIONS OF LAW

1. The May 1973 rating decision denying service connection for defective hearing and a low back disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

2. New and material evidence has been submitted since the last prior, final denial of the defective hearing and low back disorder claims. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder shows only partial compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). As to the new and material evidence issues, no VCAA letter was compliant with the Court's decision in Kent v. Nicholson, 20 Vet.App. 1 (2006), since the letters failed to explain the bases of the prior denial (i.e., the deficiencies in the evidence when the claims were previously considered). However, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given that the Board is reopening both new and material evidence issues. See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993). 

New and Material Evidence - Defective Hearing and a Low Back Disorder

The RO originally denied service connection for defective hearing and a low back disorder in a May 1973 rating decision. The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal. Therefore, that decision is final based on the evidence then of record. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2011).

The RO denied service connection for defective hearing and a low back disorder in the final May 1973 rating decision because there was no probative evidence of current defective hearing or a current low back condition - under then-applicable law, the medical evidence of record at that time did not establish the existence of hearing loss or a low back disorder either in-service or post-service.

The RO did not reopen the new and material evidence petition and consider it on the merits. Regardless of the RO's actions, the Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)). See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992). Accordingly, the Board must initially determine whether there is new and material evidence to reopen the defective hearing and low back disorder claims before proceeding to readjudicate the underlying merits of the claims. If the Board finds that no new and material evidence has been offered, that is where the analysis must end. 

The Veteran filed his petitions to reopen the claims on the basis of new and material evidence in January 2003 and December 2003. Under the current law, new evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). 

In determining whether evidence is new and material, the credibility of the evidence in question is presumed. Justus v. Principi, 3 Vet.App. 510, 513 (1992). But see Duran v. Brown, 7 Vet.App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). In Shade v. Shinseki, 24 Vet.App. 110, 118-19 (2010), the Court recently held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion. There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim, for purposes of reopening the claim. Id. at 117. 

New and material evidence within the meaning of 38 C.F.R. § 3.156(a) has been received since the previous, final May 1973 rating decision for the bilateral hearing loss and low back disorder issues. A November 1994 nursing record indicates that the Veteran was "hard of hearing." Numerous VA and private treatment and X-ray reports dated in the 1990s and 2000s also confirm a diagnosis of arthritis of the lumbar spine. Presuming the credibility of this evidence, these records now demonstrate medical evidence of current hearing loss and a current low back disorder; relate to an unestablished fact necessary to substantiate his claims, and raise a reasonable possibility of substantiating his claims; that is to say, this evidence is new and material and his claims are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

As new and material evidence has been received, the claim for service connection for bilateral hearing loss is reopened. To this extent, the appeal is granted.

As new and material evidence has been received, the claim for service connection for a low back disorder is reopened. To this extent, the appeal is granted.


REMAND

As to the increased rating and temporary total disability claims, it is not clear whether all previous development requested by the Board in its April 2009 remand was completed by the AOJ, and that matter remains pending. A review of the claims folder confirms that some of the development was completed - the AOJ secured a July 2010 VA examination to rate the current severity of his service-connected left knee disability; the AOJ provided additional VCAA notice as to the increased rating claim for the left knee; and the AOJ secured additional VA and private medical evidence. The AOJ complied with these requests. However, after completion of this development, although requested by the Board, no rating decision or Supplemental Statement of the Case (SSOC) of record was issued by the AOJ for the increased rating and temporary total disability issues, or for the intertwined new and material evidence to reopen service connection for bilateral hallux valgus issue. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet.App. 268, 271 (1998). Failure of the Board to insure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision. Id. A remand is required for the AOJ to adjudicate the issues of entitlement to an increased rating for a left knee disability, entitlement to temporary total disabilities under 38 C.F.R. §§ 4.29 and 4.30 based on a April 24, 2002 bunionectomy, and whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus. 

As to the service connection issues on appeal, in the June 2011 Memorandum Decision, the Court vacated the Board's April 2009 decision and remanded the appeal with instructions. The Court concluded that the Board provided inadequate reasons and bases in denying the service connection claims - i.e., the Board failed to discuss competent lay evidence suggesting a secondary relationship between the Veteran's right knee, hip, and psychiatric disorders and his service-connected left knee disability. The Court directed the Board to provide a separate statement of reasons or bases to explain whether the lay evidence submitted by the Veteran is sufficient to trigger the low threshold required to obtain VA medical examinations and opinions. See McLendon v. Nicholson, 20 Vet.App. 79, 81-85 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In light of the Court's instructions, the Veteran must be scheduled for a VA examination and opinion to determine the etiology of any current bilateral hearing loss, low back disorder, right knee disorder, bilateral hip disorder, and acquired psychiatric disorder on the basis of in-service incurrence, as well as on the basis of being secondary to a service-connected left knee disorder. See McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). See also Shade v. Shinseki, 24 Vet.App. 110, 118-19 (2010) (receipt of new and material evidence triggers full VA duty to assist obligations including obtaining VA examination or medical opinion). 

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VA examination with appropriate clinicians for the Veteran's low back disorder, right knee disorder, bilateral hip disorder, acquired psychiatric disorder, and bilateral hearing loss. The purpose of these examinations is to determine whether any current low back disorder, right knee disorder, bilateral hip disorder, acquired psychiatric disorder, and bilateral hearing loss is related to service or is secondary to his left knee disability.

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to the examiners, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiners, the Veteran may be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiners must take a full history from the Veteran. IF DEEMED APPROPRIATE BY THE EXAMINER(S), THE EXAMINERS SHOULD STATE WHETHER THERE IS A CLINICAL BASIS OR BASES (I.E., NON-SUBJECTIVE REPORT) TO SUPPORT OR DOUBT THE Veteran'S CONTENTIONS, WITH A FULLY REASONED EXPLANATION FOR ANY SUCH FINDING. 

(d) In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of the evidence of record. The examiners are requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles. 

(e) If the examiners are unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided. Examples of types of reasons are the lack of appropriate expertise on the part of the clinician, the Veteran being an unreliable historian, the matter being beyond the current state of learning and knowledge in the relevant field of medicine, or a lack of an adequate factual basis in the record upon which to form an opinion.

(f) For the low back / spine, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current low back / spine disorder related to his military service? 

(ii) Is a current low back / spine disorder proximately due to or the result of the Veteran's left knee disability?

(iii) Is a current low back / spine disorder chronically aggravated or worsened by the Veteran's left knee disability, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current low back disorder by the left knee, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: Service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of a low back condition. 

(v) Post-service, VA and private treatment records with X-ray reports dated in the 1990s and 2000s document low back pain and low back arthritis. A May 1994 private chiropractor report documents several years of low back pain, mentioning the Veteran's job as a carpenter. The Veteran also credibly reported low back pain during the 1990s and 2000s. Social Security Administration (SSA) disability records also note several post-service injuries from heavy lifting and surgery to the low back in 1997 and 1998.   

(vi) The Veteran initially contended that he hurt his lumbar spine during service. See September 1972 claim. However, he subsequently asserts that a current low back disorder is secondary to his left knee disability. He believes that as a result of left knee impairment, he has had to place increased stress and pressure on his low back. See January 2003 claim; December 2003 representative statement; December 2011 attorney letter. 

(g) For the right knee, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current right knee disorder related to his military service? 

(ii) Is a current right knee disorder proximately due to or the result of the Veteran's left knee disability?

(iii) Is a current right knee disorder chronically aggravated or worsened by the Veteran's left knee disability, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of any current right knee disorder by the left knee, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of a right knee condition. STRs only reveal treatment for a left knee condition. 

(v) Post-service, VA and private treatment records with X-ray reports dated from the early 1990s through the 2000s document right knee pain, a right knee fracture in 1994, right knee arthritis, and a right knee Baker's cyst. The first documentation of right knee problems is from 1990 and 1992. VA and private records also record the Veteran fracturing his right knee in May 1994 and again hurting his right knee in an October 2001 motor vehicle accident. In May 2009 a private medical record notes that he reinjured his right knee by twisting it. In addition, according to an earlier June 2002 VA medical examination, the Veteran stated that "that he is having some occasional aches and pains with his right knee and he feels this is secondary to having to compensate for his left knee symptoms."

(vi) The Veteran asserts that a current right knee disorder is secondary to his left knee disability. He believes that as a result of left knee impairment, he has had to place increased stress and pressure on his right knee. See June 2002 VA medical examination; January 2003 claim; December 2003 representative statement; December 2011 attorney letter. 

(h) For a bilateral hip disorder, the examiner must provide a medical opinion answering the following questions:

(i) Is the Veteran's current bilateral hip disorder related to his military service? 

(ii) Is a current bilateral hip disorder proximately due to or the result of the Veteran's left knee disability or low back disability?

(iii) Is a current bilateral hip disorder chronically aggravated or worsened by the Veteran's left knee or low back disability, regardless of the date of onset of either disorder? If and only if the examiner believes that there is chronic aggravation or worsening of any current bilateral hip disorder by the left knee or the low back, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of a bilateral hip disorder.

(v) Post-service, VA and private treatment records with X-ray reports dated in the 1990s and 2000s document bilateral hip pain and arthritis. The Veteran also credibly reported bilateral hip pain during the 1990s and 2000s. There is some suggestion of a secondary relationship to the left knee. In a March 1990 statement the Veteran describes unbearable pain in his knee that "goes up to my hip and down to my foot." In an April 1993 medical record it is noted the Veteran complained of both left knee pain and right hip pain. In a May 1994 document, the Veteran's complaints of pain in his knee, hips, and back that "comes from my left side." In a September 1994 medical record, the Veteran complained of pain in his left knee and both hips. At a June 2002 VA examination the Veteran describes his habit of compensating for his left knee and resulting pain in other areas. These medical and lay statements potentially link the arthritis in his hips to the residuals of his left knee surgery. 

(vi) Post-service, Internet medical treatise evidence dated in 2011 assessed that back problems can also cause hip pain. 

(vii) The Veteran asserts that a current bilateral hip disorder is secondary to his left knee disability. He believes that as a result of left knee impairment, he has had to place increased stress and pressure on both of his hips. See January 2003 claim; December 2003 representative statement; December 2011 attorney letter. 

(i) For an acquired psychiatric disorder, the examiner must provide a medical opinion answering the following questions:
 
(i) Is the Veteran's current acquired psychiatric disorder related to his military service? This includes his anxiety disorder with depression, his alcohol abuse disorder, a schizoid adaptation, and his drug dependence disorder. 

(ii) Is a current acquired psychiatric disorder proximately due to or the result of the Veteran's left knee disability?

(iii) Is a current acquired psychiatric disorder chronically aggravated or worsened by the Veteran's left knee disability, regardless of the date of onset of either disorder? If and only if the examiner believes that there is chronic aggravation or worsening of any current acquired psychiatric disorder by the left knee, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation. If the degree of increased disability cannot be quantified, the examiner should so indicate.

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of an acquired psychiatric disorder.

(v) Post-service, VA and private treatment records dated in the 1990s and 2000s document treatment for polysubstance abuse and dependence, an anxiety disorder, a depressive disorder, and a schizoid adaptation, among other diagnoses. The Veteran also credibly reports mental health issues in the 1990s and 2000s. In several records, he indicates his first alcohol abuse began around 1978. There is some suggestion of a secondary relationship to the left knee. A March 1993 medical record documents a psychologist recording that the Veteran experiences "heroic fantasies" about a tour of duty in Vietnam, and that he broods about being cheated out of that experience by his injury. The Veteran also notes that in August 1994, when he sought treatment for drug and alcohol abuse, he told the examining physician that "the cause of his using drugs is to relieve his knee pains." The Veteran also cites to a May 1993 record of his evaluation for mental disorders. In that record, the appellant described how his left knee injury kept him from going to Vietnam, and then stated, "I felt cheated." These medical and lay statements potentially link his depression and substance abuse to his service-connected left knee. 

(vi) Post-service, Internet medical treatise evidence dated in 2011 assessed that depression can be secondary to chronic pain from orthopedic disorders. 

(vii) The Veteran asserts that a current acquired psychiatric disorder is secondary to his left knee disability. He says his service-connected left knee injury caused depression and guilt because he was not able to go to Vietnam. See August 2003 claim; December 2003 representative statement; December 2011 attorney letter. 

(j) For bilateral hearing loss, the examiner must provide a medical opinion answering the following questions:

(i) Does the Veteran have current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385?

(ii) If he has current hearing loss for VA purposes, is this hearing loss related to acoustic trauma from his military service?

(iii) The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test. In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(iv) In rendering this opinion, the reviewer's attention is drawn to the following specific items of evidence: STRs are negative for any complaint, treatment, or diagnosis of hearing loss. The Veteran's induction and separation examinations did not reveal hearing loss, although his separation examination was performed by a whispered-voice test, which has limited accuracy.  

(v) The examiner should also consider the Department of Defense's Duty MOS Noise Exposure Listing indicating that the Veteran's MOS as a boatswain's mate involved a "high" probability of noise exposure. 

(vi) Post-service, the Veteran notes that in August 1994, he complained of tinnitus. The Veteran cites a November 1994 nursing record indicating that he was "hard of hearing." In addition, in March 2002, he complained of "chronic intermittent
ringing in [his] ears." 

2. The AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet.App. 268, 271 (1998).

3. The AOJ must adjudicate the intertwined issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral hallux valgus (this issue is intertwined with the temporary total disability issues under 38 C.F.R. §§ 4.29 and 4.30). 

4. Thereafter, the AOJ must consider all of the evidence of record and readjudicate the following claims: an increased rating for a left knee disability, entitlement to temporary total disabilities under 38 C.F.R. §§ 4.29 and 4.30 based on an April 24, 2002 bunionectomy, and entitlement to service connection for bilateral hearing loss, low back, right knee, bilateral hip, and acquired psychiatric disorders. 

If any of the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


